Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Status of Claims
Claims 1, 2, 4 and 7-20 are pending.  Claims 1,2,4 and 7-10 are presented for this examination.  Claims 11-20 are withdrawn.  Claim 1 is amended.  Claims 3,5 and 6 are cancelled.
Status of Previous Rejections
All art rejections are withdrawn from final office action of 10/22/2021 in view of amendment of claim 1.
A new ground of art rejection is made as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2, 4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claim 1 recitation “wherein the grain refiner comprises (1) tantalum, tungsten or niobium” is unclear as to whether it means “tantalum, tungsten or niobium” as pure metals or “tantalum, tungsten or niobium” as pure metal, oxides, hydrides, carbides, nitrides, intermetallics, borides, or combinations thereof as recited in the original claim 3.
As a result of rejected independent claim 1, all dependent claims are also rejected under the same statue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-2, 4 and 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tokuhira (JP2000273503A).
As for claim 1, Tokuhira discloses a method for producing hard grain dispersed sintered steel in which a raw material powder composed of Fe or Fe alloy powder and a carbide powder is wet mixed, press formed and then sintered in a vacuum. (Claim 1) The Fe or Fe alloy is a maraging steel alloy (paragraph [0019] and claim 7) The fact hard grain containing TIC are present on the steel surface (paragraph [0007]) supports instant claimed first wherein clause.
Since the hard grain containing TiC accounts for at least 50% TiC and the rest is one or more compounds of carbides of (Nb, Mo, Hf, Ta, W) and TiN. (Page 5 lines 7-8) The hard grain is uniformly dispersed in the sintered steel which contributes to strength reliability and wear resistance. (paragraph [0051]).  Hence, TiN reads on instant claimed grain refiner comprises TiN. A compound of carbide of (Nb, Mo, Hf, Ta, W) suggests presence of NbC, TaC or WC which also reads on instant claimed grain refiner comprises Ta, W or Nb (as carbides) or NbC. Furthermore, Table 2 (paragraph [0037]) discloses Inventive Example 12 has TiN 15%. Inventive Example 14 has TaC 15%.
It is noted Tokuhira does not expressly disclose instant claim “wherein the grain refiner comprises from 0.01-10% by volume of the maraging steel alloy”.
However, Tokuhria expressly discloses substitution of one or more compounds of carbides of (Nb, Mo, Hf, Ta, W) and TiN is up to 50% of TiC.  Hence, if TiC is 20-40% (Claim 6),  amount of one or more compounds of carbides of (Nb, Mo, Hf, Ta, W) and TiN is expected to be 10-20% of maraging alloy steel.   Hence, 10-20% overlaps instant claimed 0.01-about 10%. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
As far claim 2, Tokuhira discloses Table 2 Inventive Example 12 has base maraging steel alloy comprises Ni, Co, Mo, Al, Ti with minimum strength of 168 kgf/mm2 which is equivalent to 1647.52 MPa. (paragraph [0037])
As for claim 4, Tokuhira discloses the base maraging steel alloy further comprises Cr 3-20% (Claim 8) which reads on instant claimed strengthening element.
As for claims 7-10, instant claimed required wherein clause are all resulting structure limitation due to similar maraging steel alloy compositions as required by instant claim 1 and process of making by mixing , melting and solidifying.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
In the instant case, Since the maraging steel alloy product of Tokuhira has compositions that meet the instant application composition and is made from a similar process steps of mixing the base maraging steel alloy with grain refiner, sintering (i.e. instant applicant required melting and solidifying) the maraging steel alloy mixture, it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Tokuhira.    See MPEP 2112.01 I.

Response to Argument
	In response to applicant’s argument 02/22/2022 that Nuechterlein does not disclose instant claim 1 amended grain refiner comprises Ta, W or Nb or TiN or NbC, argument is moot since Nuechterlein is withdrawn.  Newly cited Tokuhira discloses grain refiner can be TiN, NbC, TaC or WC.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733